 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
10                     CENTRAL DISTRICT OF CALIFORNIA

11
12   ULRIKA MARGARETA SVENSON          ) Case No. CV 18-9618 AS
13   VAUGHN,                           )
                                       )
14                  Plaintiff,         )
                                       )         JUDGMENT
15             v.                      )
                                       )
16
     ANDREW M. SAUL, Commissioner      )
17   of Social Security,               )
                                       )
18                  Defendant.         )
                                       )
19                                     )
20
          IT IS HEREBY ADJUDGED that the decision of the Commissioner
21
     of the Social Security Administration is reversed in part and the
22
     matter is remanded for further administrative action consistent
23
24   with the Opinion filed concurrently herewith.

25
26        DATED: October 16, 2019.
27
28
                                                   /s/
                                               ALKA SAGAR
                                     UNITED STATES MAGISTRATE JUDGE
